Citation Nr: 0831032	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-27 054	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

Entitlement to an evaluation in excess of 20 percent for 
adenocarcinoma prior to July 19, 2008 and in excess of 40 
percent thereafter.  


REPRESENTATION

Veteran represented by:  Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to December 
1969 and from January 2003 to July 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.


FINDING OF FACT

On August 28, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that the 
veteran wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran, through his authorized representative, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



		
V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


